Exhibit 10.19

April 19, 2006

Sent Via Email Only

Marc A. Hoffman

The Ritz Carlton, Orlando Grande Lakes

JW Marriott, Orlando Grande Lakes

4040 Central Florida Parkway

Orlando, FL 32837

Dear Mark:

LOGO [g36454exa_pg1a.jpg]

We are extremely pleased to extend you an offer of employment as Vice President
– Asset Management with SUNSTONE HOTEL INVESTORS, INC. located in San Clemente,
California (the “Company” or “Sunstone”). Your start date will be [5/28 - 6/10],
2006. As Vice President – Asset Management, your primary responsibilities will
be involvement with the asset management of our 61 hotels. Further, you will
work on strategic initiatives at each of the locations to add value for future
revenue and profit growth and initiate additional projects to unlock value for
shareholders. We will make you a Senior Vice President in January 2007.

In your position as Vice President – Asset Management, you will initially report
directly to Ken Cruse, Senior Vice President of Asset Management on your asset
management responsibilities and in the Chief Executive Officer or President (or
certain other senior executives of the Company on certain strategic initiatives
and/or projects). Your annual salary will be $285,000 (as it may be adjusted
from time to time as provided herein, the “Base Salary”) and will be paid at
such intervals as the Company pays executive salaries generally. You will
receive a documented performance review each year beginning in February 2007. At
the time of each annual review, your base salary may be increased in the
Company’s sole discretion. In any event, you will be entitled to all annual
cost-of-living increases in base salary that are granted to senior executives of
the Company generally.

As part of your annual compensation, you will participate in the Sunstone Hotel
Investors’ bonus program and other programs applicable to senior executives of
the Company, and you will be eligible to receive an annual cash bonus in an
amount up to 75% (with a target bonus of 50%) of your base salary actually
earned during a calendar year. In the past, our bonuses have been paid in late
February or early March of the following calendar year. Your 2006 bonus will be
guaranteed at 75% of your 2006 Sunstone earnings and thereafter, beginning in
2007, be based upon both your individual performance and Sunstone’s overall
financial performance.

LOGO [g36454exa_pg1b.jpg]



--------------------------------------------------------------------------------

Marc A. Hoffman

April 7, 2006

Page 2 of 4

 

In addition to your base salary and annual bonus and subject to approval by the
compensation committee of the Board of Directors, you will receive an initial
stock grant with a current market value of $1,200,000 (with the stock valued
based on the average closing price of the Company’s common stock on the New York
Stock Exchange for the twenty consecutive trading days ending on the third
trading day prior to the date of approval of the grant). Your initial stock
grant will vest in equal installments over three (3) years, beginning on the
first anniversary of the grant date and continuing, subject to your continued
employment with Sunstone and as otherwise described in this offer letter, to
final vesting on the third anniversary of the grant date. You will be entitled
to receive any quarterly dividends paid with respect to the grant (including the
unvested portion), beginning with the first dividend payment after the approval
of your stock grant. If the Board of Directors approves an annual restricted
stock program and/or other equity awards for senior executives subsequent to
your start date, you will also be eligible to receive additional annual stock or
other equity awards, as applicable.

Effective immediately, you will be eligible to participate in the Company’s
health, dental, life, vision, accidental death, dismemberment and disability
plans, other welfare benefit plans and incentive, savings and retirement plans,
and to receive such fringe benefits and perquisites. In each case as applicable
to or provided or maintained by the Company for its senior executives generally,
subject to the terms, conditions, and limitations contained in the applicable
plan documents and insurance policies. Further information regarding the plans
will be provided to you. In addition, on the 1st of the month following
completion of your 6th month of employment, you will be eligible to participate
in the Company’s 401(k) program into which Sunstone contributes an amount equal
to 3% of your annual base compensation (subject to an annual maximum of $6,300)
as well as the Company’s profit sharing plan.

You will be entitled to paid vacation of three weeks in each calendar year in
accordance with the plans, policies, programs and practices of the Company
applicable to its senior executives.

You will be entitled to receive a reimbursement in the amount of your actual,
documented expenses associated with your relocation (including commissions and
other expenses in connection with the sale, purchase or rental of your personal
residence) up to a maximum reimbursement of $150,000. If you voluntarily
terminate your employment with the Company within 12 months of your start date,
you will repay the Company all of your reimbursed expenses. If you voluntarily
terminate your employment with the Company more that 12 months but less than 18
months after your start date, you will repay the Company 50% of your reimbursed
expenses. The Company may, to the extent permitted by law, offset any of these
amounts owed to the Company against amounts owed to you. In addition, if you
need temporary housing, Sunstone will accommodate you at one of our hotels while
you transition.

As with most companies, employment with Sunstone Hotel Investors, Inc. is at the
mutual consent of each employee and the Company. Accordingly, while the Company
has every hope that employment relationships will be mutually beneficial and
rewarding, you and the

 

LOGO [g36454exa_pg2.jpg]



--------------------------------------------------------------------------------

Marc A. Hoffman

April 7, 2006

Page 3 of 4

 

Company retain the right to terminate your employment relation at will, at any
time, without cause. Please note that no individual, other then the CEO or
President of Sunstone, has the authority to make any contrary agreement or
representation. Accordingly, this constitutes a final and fully binding
integrated agreement with respect to the at-will nature of the employment
relationship. The effect of termination of your employment with the Company is
described more fully below.

If the Company terminates your employment without Cause during 2006, you will be
paid an amount equal to your then-annual current base salary plus your
guaranteed bonus for 2006 (assuming that your employment had continued through
December 31, 2006).

If the Company terminates your employment without Cause thereafter, you will be
paid an amount equal to the sum of (i) your then-current base salary and
(ii) the lesser of (x) your last cash bonus (annualized in the case of your 2006
bonus) and (y) your target bonus. In addition, you will be vested on any
unvested shares that you have been granted that are scheduled to vest within one
year of your termination date.

Cause shall be defined as (i) your willful failure to perform or gross
negligence, (ii) commission of an act of fraud or dishonesty or conviction, or a
no contest plea, to any felony or work- or employment- related misdemeanor or
(iii) beach by you of your fiduciary duty or duty of loyalty to the Company.

If a Change in Control occurs, and your employment is terminated by the Company
without Cause within six (6) months after the effective date of the Change in
Control, then you will be paid an amount equal to the sum of (i) 2 times your
then-current base salary and (ii) the lesser of 2 times (x) your last cash bonus
(annualized in the case of your 2006 bonus) and (y) your target bonus. In
addition, you will be vested in all unvested shares that you have been granted
during your employment with the Company. Notwithstanding the foregoing, if a
severance amount becomes payable to you and is or would be deemed to be deferred
compensation under Section 409A of the Internal Revenue Code of 1986, as
amended, then the severance amount will be payable by the Company 6 months and 1
day after the termination occurs. For clarity, if your employment is terminated
by the Company without Cause within six (6) months after the effective date of a
Change in Control, the prior paragraphs of this offer letter regarding the
effect of a termination without Cause without reference to a Change in Control
will apply. Change of Control shall have the meaning given to it in the
Company’s 2004 Long Term Incentive Plan, as in effect on the date of this offer
letter.

LOGO [g36454exa_pg3.jpg]

In addition, in the event that you resign during the term of this agreement (3
years), you agree that you will not directly or indirectly engage in any
business that is directly competitive with our business for one year. You also
agree that you will not solicit for employment or hire any of our employees for
one year following your departure from the Company. Notwithstanding the
foregoing, you may work for (a) any hotel management company or (b) any private
equity- or publicly held- hotel development or ownership group that has less
than 20% of its hotels in the Company’s markets.



--------------------------------------------------------------------------------

Marc A. Hoffman

April 7, 2006

Page 4 of 4

 

As confirmation of this employment offer, please sign and return the attached
offer letter. You will be completing other necessary documents at the Human
Resources Department on your first day of employment. The terms of this offer
letter, once accepted by you, cannot be amended or changed without the written
agreement of both you and the Company. Only the CEO or President is authorized
to sign such an agreement on behalf of the Company.

LOGO [g36454exa_pg4a.jpg]

Marc, again, we are very enthusiastic about having you join the Sunstone team.
We are confident of your ability to make a valuable contribution to Sunstone,
and we look forward to seeing you at the beginning of [            ] LOGO
[g36454exa_pg4b.jpg]

 

Very truly yours,

LOGO [g36454exa_pg4c.jpg]

Robert A. Alter

Chief Executive Officer

This will acknowledge my acceptance of this offer of employment.

 

By:  

LOGO [g36454exa_pg4d.jpg]

          Date:  

    4/19/06                    

  Attested and witnessed on this date, 4-19-2006: By:  

LOGO [g36454exa_pg4e.jpg]

             